         Case 1:20-cv-05455-AKH Document 30
                                         21 Filed 09/02/20
                                                  09/01/20 Page 1 of 1


                                     The extension request is so ordered. Mr. Oliver shall have until
                                     September 18, 2020 to respond to the Complaint.
09-01-2020

Hon. Alvin K Hellerstein, USDJ       Alvin K. Hellerstein /s/
Southern District of New York        September 2, 2020


       RE: Wells Fargo Bank, N.A. vs. Starx Motors LLC, Jean S. Smith, Benjamin
       Schirage, Jacques A. Horn, Gene T. Oliver Michael A. Chavez and Jacqueline
       Chavez. Case No. 20-cv-5455
             Extension Request on the Response to Complaint / Dated 7-16-20

Dear Judge Alvin K Hellerstein,

       I ask that the Court extend the September 4, 2020 deadline for my Response to Complaint
to September 18, 2020.

       I have not previously requested an extension for this deadline.

        I am requesting this extension because I am pro se and it is difficult for me to meet this
deadline. In addition, I am out of town for approximately 3 weeks for work. I am working around
12-hour days and trying to make time to contact attorneys in New York who are willing to assist.
It has been difficult with work and the time zone difference to find assistance. If possible, I
would like to request more time to find council or come to a better understanding of the case
moving forward.

       I have not attempted to contact opposing counsel to request permission for this extension.

       Accordingly, I propose the following schedule:

       September 18, 2020

       Thank you for your consideration.

                                             Respectfully,


                                             Gene T. Oliver
                                             913 NW 113th St.
                                             Kansas City, MO 64155
                                             (816)-876-0637
                                             PRO SE


                                             s/ Gene T. Oliver
